DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-3, 11-13 & 21-23 are allowed.
Claims 4-10 & 14-20 are canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mattingly on September 27, 2021.
The application has been amended as follows:
Please see “Proposed_Examiners_Amendment_Sept272021.pdf” for approved allowable claim set (including cancellation of Claims 4-10 & 14-20).
Response to Arguments
Applicant’s arguments, see Page 30, filed September 15, 2021, with respect to the objections to Claims 13 & 21 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 13 & 21 have been withdrawn.
Applicant’s arguments, see Pages 30-31, filed September 15, 2021, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 1-3 & 21-22 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(a) of Claims 1-3 & 21-22 have been withdrawn. 
Applicant’s arguments, see Pages 31-32, filed September 15, 2021, with respect to the invocation of 35 U.S.C. § 112(f) have been fully considered and are persuasive.
35 U.S.C. § 112(f) is no longer invoked.
Applicant’s arguments, see Page 32, filed September 15, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-3, 11-13 & 21-23 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-3, 11-13 & 21-23 have been withdrawn. 
REASONS FOR ALLOWANCE
Claims 1-3, 11-13 & 21-23 are allowed.
Please see Paras. 32-34 of Final Office Action of this Application mailed June 15, 2021 for the reasons for allowance which are have not reproduced herein for the sake of brevity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725